DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6-9 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Koyama (U.S. 2011/0247869) submitted by the applicant, hereafter Koyama.
As to claims 1 and 9, Koyama discloses an electronic device (para-0001) comprising:
a circuit board (1) in which a predetermined circuit unit that causes heat and electromagnetic noise is disposed, and which is to be fixed to a conductive housing (metal housing 17, para-0002, 0031) with a conductive screw (11-12), the circuit board (1) as shown in figures 1-5 comprising:
an insulator layer (dielectric layer 20) including an insulating plate-shaped base material;

a screw insertion hole (para-0031) that penetrates the insulator layer and the ground portion, and through which the conductive screw is to be inserted, wherein
the ground portion (2) has a slit (4) disposed between the screw insertion hole and the predetermined circuit unit (7), and
the ground portion has a ground bridge (23 or 24) that electrically connects (i) a portion of the ground portion (2) between the slit (4) and the screw insertion hole, and (ii) a portion of the ground portion between the slit (4) and the predetermined circuit unit (6, 7).
As to claim 2, Koyama discloses the ground bridge (23) is provided on a virtual line that connects the predetermined circuit unit (7) and the screw insertion hole (though holes).
As to claim 4, Koyama further comprising a resistor component (resistance element 5) disposed on the ground bridge (23).
As to claim 6, Koyama discloses the predetermined circuit unit (semiconductor device 7) is an arithmetic processing circuit.
As to claim 7, Koyama discloses the predetermined circuit unit (6) is a power supply circuit (external connector).
As to claim 8, Koyama discloses a width of the ground bridge (23) is smaller than a diameter of the screw insertion hole.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Kao et al. (U.S. Patent 7,898,820) hereafter Kao.
As to claim 3, Koyama discloses all of the limitations of claimed invention except for a plurality of the insulator layers and a plurality of the conductor layers are alternately provided, and the ground bridge is provided in at least one predetermined conductor layer of the plurality of the conductor layers.
Kao teaches a circuit board (100) as shown in figures 2-3 comprising a plurality of the insulator layers (113) and a plurality of the conductor layers (111, 112) are alternately provided, and the ground bridge (103) is provided in at least one predetermined conductor layer of the plurality of the conductor layers.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kao employed in the circuit board of Koyama in order to provide excellent strengthen, high quality and reliable for the user.
As to claim 5, Koyama does not discloses the slit has an arc shape centered on a center of the screw insertion hole (through holes), and an angular range of the arc shape is set based on a conduction path for the heat from the predetermined circuit unit 
Kao teaches the slit (114) has an arc shape centered on a center of the screw insertion hole (through holes 120), and an angular range of the arc shape is set based on a conduction path for the heat from the predetermined circuit unit (see figure 2) to the screw insertion hole so as to block the heat from being conducted to the screw insertion hole via the ground portion.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kao employed in the circuit board of Koyama in order to provide excellent shielding structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TUAN T DINH/Primary Examiner, Art Unit 2848